Citation Nr: 0305571	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  96-20 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome, status-post carpal tunnel release, to include as 
secondary to residuals of shell fragment wounds of both lower 
extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1988.  
When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2002, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, for additional development, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  After the 
development was completed, the Board provided the veteran 
notice of the development, as required by Rule of Practice 
903, by February 2003 correspondence.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
The Board has reviewed the veteran's response to the notice, 
received in February 2003.  The issue is now before the Board 
for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bilateral carpal tunnel syndrome was first 
shown several years after service and the competent medical 
evidence fails to show that it is causally linked to any 
incident of active duty, to include trauma.  

3.  The veteran's bilateral carpal tunnel syndrome was not 
caused or aggravated by a service-connected disability, to 
include residuals of shell fragment wounds or thoracic outlet 
syndrome. 


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome, status-post carpal tunnel 
release, was not incurred in active service, nor is it 
proximately due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  As noted above, the Board has undertaken 
development, resulting in a November 2002 VA examination 
report and opinion, and notified the veteran of the newly 
obtained evidence.  The RO advised the claimant of the 
evidence necessary to substantiate his claim by a February 
1996 Statement of the Case (SOC) and a January 2001 
Supplemental Statement of the Case (SSOC).  The January 2001 
SSOC also informed the veteran of the VCAA and explained how 
it applied to the specific facts of his case.  In November 
2001 correspondence, the RO informed the veteran of the 
revised duty to assist and enhanced duty to notify provisions 
of VCAA, advised him of the evidence necessary to 
substantiate his claim, and requested that he submit 
information and release forms so that VA could obtain 
outstanding evidence.
In light of the foregoing, the Board finds that the claimant 
was kept apprised of what he must show to prevail in his 
claim, and he was generally informed as to what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision.  38 U.S.C. § 5103A; Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board has already 
undertaken additional evidentiary development of this claim, 
resulting in the November 2002 VA examination report and 
opinion.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding this issue is required based on the facts of the 
instant case.  



Factual Background 

The veteran had active service from October 1985 to October 
1988.  His service medical records show that in June 1987 he 
was in an accidental landmine explosion.  As a result, he 
sustained multiple injuries, including shell fragment wounds 
of the legs, abdomen and chest, a right eye corneal 
contusion, total tympanic membrane perforations, and multiple 
small abrasions on the face and extremities.  The veteran 
contends that these injuries resulted in his bilateral carpal 
tunnel syndrome.  

Currently, service-connection is in effect for a number of 
conditions stemming from the in-service explosion.  
Significant among these is right thoracic outlet syndrome 
with C8-T1 lower brachial plexopathy (dominant) and left 
thoracic outlet syndrome, non-dominant.  The remaining 
service-connected disabilities consist of status-post first 
rib resections, left and right; PTSD; residual scars, 
multiple shell fragment wounds right leg and thigh; residual 
scars, multiple shell fragment wounds left leg and thigh; 
right eye injury, status post cataract surgery; 
osteoarthritis left hip; right knee instability; post-
operative perforated ear drums; status-post pneumothorax; 
atrophic right testicle, secondary to trauma; hearing loss 
left ear; tinnitus; and residuals shell fragments wounds of 
the face.  

The record before the Board contains a variety of post-
service VA outpatient records and VA examination reports, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Relevant post-service medical records include results of VA 
neuromuscular electrodiagnosis testing of the veteran's upper 
extremities conducted in April 1995.  The resulting 
impression was mild bilateral carpal tunnel syndrome.  In 
November 1995, the veteran underwent surgical release of the 
right carpal tunnel.  

The veteran was provided a VA examination in August 1998, the 
report of which was found insufficient since it did not 
include opinions as to whether his carpal tunnel syndrome was 
related to his service-connected thoracic outlet syndrome or 
his in-service injuries.  

A December 1998 VA report provides that the examiner reviewed 
the veteran's claims file and previous test results.  The 
examiner provided an opinion that the veteran did have 
previous evidence of carpal tunnel syndrome, mild at worst, 
that seemed borderline at most.  The clinician was unsure of 
the basis of the decision to surgically treat the veteran's 
carpal tunnel syndrome, and that it must have been based on 
symptoms rather than overt deficits on EMG/nerve conduction 
study.  The examiner opined that the veteran's carpal tunnel 
syndrome was not related to his thoracic outlet syndrome.  
The examiner did not provide an opinion as to whether the 
veteran's carpal tunnel syndrome began during service or as 
the result of his other in-service injuries.

The claims file contains the report of a November 2002 VA 
examination, conducted pursuant to Board development.  The 
examiner reviewed the veteran's claims file, and noted that 
it substantiated the veteran's own history, except for some 
insignificant inaccuracy of dates.  The examiner termed it 
significant that the veteran's original EMG study showed only 
minor abnormalities of a right carpal tunnel syndrome.  The 
examiner set forth the findings of current physical 
examination.  The examiner concluded that the veteran did not 
demonstrate any symptom of carpal tunnel syndrome or any 
other neurological impairment of his upper extremities at 
that time.  He had some mild sensory symptoms that might be a 
residual of his previous condition and/or surgery.  It 
appeared that the veteran's carpal tunnel syndrome developed 
after he left the military.  The examiner noted having 
ordered thyroid function studies as well as an EMG for 
further evaluation.  In answer to the Board's question 
regarding the etiology of the veteran's carpal tunnel 
syndrome, the examiner was unable to define anything 
occurring during the veteran's military service that 
precipitated the carpal tunnel syndrome, including injuries. 



Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition. 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439,448 (1995).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for carpal tunnel syndrome, to include as 
secondary to residuals of shell fragment wounds of both lower 
extremities.  In so finding, the Board observes that the 
weight it places on a medical professional's opinion depends 
on factors such as the reasoning employed by the medical 
professional and whether or not, and the extent to which, he 
or she reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Further, it 
is the Board's responsibility to make such determinations.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The competent medical evidence, including the veteran's 
service medical records and post-service treatment and 
examination records, fails to show that the veteran had 
carpal tunnel syndrome during service or for several years 
thereafter.  The competent medical evidence also fails to 
demonstrate that any incident of the veteran's service, 
including the accidental mine explosion and resulting shell 
fragment wounds, or any his other service-connected 
disabilities, including the thoracic outlet syndrome, caused 
or aggravated his carpal tunnel syndrome.  Allen supra.  In 
fact, the reports of the December 1998 and November 2002 VA 
examinations include the opinions that the veteran's carpal 
tunnel syndrome was not related to his thoracic outlet 
syndrome, and that there was nothing during the veteran's 
military service that precipitated the carpal tunnel 
syndrome, including injuries.  The Board finds that these 
uncontroverted opinions are particularly probative since they 
were each based on a review of the claims file and a thorough 
examination of the veteran. 

The Board parenthetically notes that the veteran is currently 
in receipt of two 20 percent ratings for his bilateral 
thoracic outlet syndrome, which includes neurological 
symptoms of the upper extremities.  In any event, as noted 
above, his bilateral carpal tunnel syndrome was first shown 
more than several years after service and the competent 
medical evidence fails to show that it is causally linked to 
any incident of active duty, to include trauma.  Further, 
there is no competent evidence to show that his bilateral 
carpal tunnel syndrome was caused or aggravated (worsening of 
underlying condition versus a temporary flare-up of symptoms-
see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991)) by a 
service-connected disability, to include residuals of shell 
fragment wounds or bilateral thoracic outlet syndrome. 

The Board acknowledges that the November 2002 VA examination 
report indicates that additional testing had been requested, 
the results of which have not been associated with the claims 
file.  However, the absence of such examination results is 
not relevant because the report makes clear that the 
additional testing was for purposes of better describing the 
veteran's current symptoms, and not for the purpose of 
identifying the etiology of his post-service carpal tunnel 
syndrome.  

The Board has considered the veteran's contention that his 
carpal tunnel syndrome is the result of shell fragment wounds 
or service-connected disabilities.  However, as a layperson, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, his 
statements regarding the etiology of his carpal tunnel 
syndrome do not constitute competent evidence in support of 
his claim.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome, status-post carpal tunnel release, to include as 
secondary to service-connected residuals of shell fragment 
wounds of both lower extremities, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

